Citation Nr: 9909955	
Decision Date: 04/09/99    Archive Date: 04/29/99

DOCKET NO.  98-08 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for service connected 
residuals of gunshot wound to the left thigh with muscle 
damage, currently evaluated as 30 percent disabling.

2.  Entitlement to an increased rating for service connected 
tender scars on the left thigh, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to November 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
from an appeal of rating decisions by the Regional Office 
(RO) of the Department of Veteran Affairs (VA) in which the 
RO declined to increase the disability rating for service 
connected residuals of a gunshot wound to the left thigh with 
muscle damage above 30 percent and to rate his service 
connected tender scars on the left thigh greater than 10 
percent disabling.  The Atlanta RO certified both of these 
issues on appeal.

The Board notes that the RO received additional evidence from 
the veteran in November 1998, and forwarded that evidence to 
the Board pursuant to 38 C.F.R. § 19.36(b).  As the Board is 
dismissing the appeal, as discussed below, the Board refers 
this evidence to the RO for appropriate action.


FINDINGS OF FACT

1.  A rating decision in March 1998, of which the veteran was 
informed by letter dated April 1, 1998, denied an increased 
rating for residuals of a gunshot wound to the left thigh 
with muscle damage above 30 percent.

2.  The veteran filed a notice of disagreement (NOD) as to 
the March 1998 rating decision in April 1998.

3.  The RO issued a statement of the case (SOC) as to the 
issue adjudicated in the March 1998 rating decision on May 
14, 1998.

4.  In his Appeal to the Board (VA Form 9), received by the 
RO in May 1998, the veteran did not specify the benefits 
sought, the facts of the SOC with which he disagreed, or the 
errors in law that he believed VA committed with respect to 
his gunshot wound claim.

5.  In documents filed within one year after the notice of 
the rating decision or within 60 days after the issuance of 
the SOC, the veteran failed to allege any specific error of 
law or fact concerning his claim of entitlement to an 
increased rating for residuals of a gunshot wound to the left 
thigh with muscle damage above 30 percent.

6.  A rating decision in May 1998, of which the veteran was 
informed by letter dated May 14, 1998, declined to grant a 
disability rating for tender scars on the left thigh greater 
than 10 percent.

7.  The veteran filed a NOD as to the May 1998 rating 
decision in May 1998.  

8.  The RO issued an SOC as to the issue adjudicated in the 
May 1998 rating decision on June 15, 1998.

9.  In his Appeal to the Board (VA Form 9), received by the 
RO in June 1998, the veteran did not specify the benefits 
sought, the facts of the SOC with which he disagreed, or the 
errors in law that he believed VA committed with respect to 
his tender scars claim.

10.  In documents filed within one year after the notice of 
the rating decision or within 60 days after the issuance of 
the SOC, the veteran failed to allege any specific error of 
law or fact concerning his claim of entitlement to an 
increased rating for tender scars on the left thigh greater 
than 10 percent.


CONCLUSIONS OF LAW

1.  The veteran has not met the requirements to perfect an 
appeal of the claim of entitlement to an increased rating for 
residuals of a gunshot wound to the left thigh with muscle 
damage above 30 percent.  38 U.S.C.A. § 7105(d) (West 1991); 
38 C.F.R. § 20.202 (1998).

2.  The veteran has not met the requirements to perfect an 
appeal of the claim of entitlement to an increased rating for 
tender scars on the left thigh above 10 percent.  38 U.S.C.A. 
§ 7105(d) (West 1991); 38 C.F.R. § 20.202 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An appeal to the Board consists of a timely NOD, and a timely 
filed substantive appeal in response to the SOC.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. § 20.200.  The claimant has one 
year from the date of notification of a rating decision to 
file a NOD to initiate the appeal process.  38 U.S.C.A. 
§ 7105(b)(1).  In order to complete the appeal, a claimant 
must file a substantive appeal within 60 days of the mailing 
date of the SOC, or within the remaining time, if any, of the 
one-year period beginning on the date of notification of the 
rating decision.  38 U.S.C.A. § 7105 (West1 1991); 38 C.F.R. 
§ 20.302(b) (1998).

The substantive appeal should set out specific arguments 
relating to errors of fact or law made by the agency of 
original jurisdiction in reaching the determination or 
determinations being appealed.  To the extent feasible, the 
argument should be related to the specific items in the SOC 
and any prior supplemental SOC.  The Board will construe such 
argument in a liberal manner for purposes of determining 
whether they raise issues on appeal, but the Board may 
dismiss any appeal which fails to allege specific error of 
fact or law in the determination or determinations being 
appealed.  The Board will not presume that an appellant 
agrees with any statement of fact contained in an SOC or 
supplemental SOC that is not specifically contested.  Proper 
completion and filing of a substantive appeal are the last 
actions the appellant needs to take to perfect an appeal.  
38 C.F.R. § 20.202 (1998).  A decision as to the adequacy of 
allegations of error of fact or law in a substantive appeal 
will be made by the Board.  When the Board raises the issue 
of adequacy of the substantive appeal, the appellant and his 
representative, if any, will be given notice of the issue and 
a period of 60 days following the date on which such notice 
is mailed to present written argument or to request a hearing 
to present oral argument on the question.  The date of 
mailing of the notice will be presumed to be the same as the 
date of the letter of notification.  38 C.F.R. § 20.203 
(1998).

By a letter dated April 1, 1998, the RO informed the veteran 
of its March 1998 rating decision, in which it denied an 
increased rating for residuals of a gunshot wound to the left 
thigh with muscle damage above 30 percent.  The veteran filed 
a NOD as to this action in April 1998, and the RO issued a 
SOC regarding this matter on May 14, 1998.  In his VA Form 9, 
received by the RO in May 1998, the veteran requested a 
hearing before a member of the Board; he did not specify the 
benefits sought on appeal or reasons for believing that the 
action appealed is erroneous. 

Similarly, by a letter dated May 14, 1998, the RO informed 
the veteran of its May 1998 rating decision, in which it 
declined to grant a disability rating for tender scars on the 
left thigh above 10 percent.  The veteran filed a NOD as to 
this action in May 1998, and the RO issued a SOC regarding 
this matter on June 15, 1998.  In his VA Form 9, received by 
the RO in June 1998, the veteran again requested a hearing 
before a member of the Board; he did not specify the benefits 
sought on appeal or reasons for believing that the action 
appealed is erroneous.  The veteran withdrew his request for 
a Board hearing in October 1998.  

The veteran's representative filed a Statement of Accredited 
Representative (VA Form 646) in August 1998.  This document 
only specified the issues on appeal and added:  We have 
nothing to [sic] further to add and therefore submit this 
appeal on the evidence of record for the Board's usual 
careful and compassionate review.  It did not allege any 
specific error of law or fact.  

The record contains a copy of February 2, 1999 letter by 
which the Board informed the appellant that the substantive 
appeals received in May 1998 and June 1998 did not allege 
specific errors of law or fact with respect to the issues of 
entitlement to an increased rating for residuals of a gunshot 
wound to the left thigh with muscle damage, and increased 
rating for tender scars.  The Board informed the appellant 
that pursuant to 38 C.F.R. § 20.203 he was given 60 days to 
present a written argument or to request a hearing to present 
oral arguments in support of his appeals of these issues.  
The appellant responded that he had no further argument to 
present and did not wish to request a hearing.

To summarize, with respect to the issues before the Board on 
appeal, the substantive appeals received in May 1998 and June 
1998 do not contain allegations of error of fact or law 
regarding his increased rating claims.  The appellant was so 
informed and given 60 days to present argument or request a 
hearing but did not respond.  The Board finds that no 
adequate substantive appeal has been timely filed with 
respect to either issue.  Accordingly, the Board lacks 
jurisdiction regarding these increased rating issues, and the 
claims are dismissed.

The Board notes that the veteran submitted additional 
evidence to the RO in November 1998.  As mentioned above, the 
RO forwarded this evidence to the Board pursuant to 38 C.F.R. 
§ 19.36(a).  Although these documents were submitted within 
the year after the notice of the rating decision, they do not 
satisfy the requirements of a substantive appeal. This 
evidence does not allege any specific error of law or fact 
and does not serve as a substantive appeal in the matters 
before the Board.  


ORDER

The appeals concerning the RO's denial of an increased rating 
for residuals of a gunshot wound to the left thigh with 
muscle damage and concerning the RO's denial of an increased 
rating for tender scars on the left thigh are dismissed.  



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals


 

